DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 1, 3 and 15-17 have been amended.
Claim(s) 2, 4 and 18-20 have been canceled.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 02/08/2021 with respect to Claim(s) 1,3,5-17 have been fully considered but they are not persuasive. 
Applicant(s) have amended independent claim(s) 1 and 15-17 to patentably distinguish over prior art of RASNAKE alone or in combination with others, however the Examiner believes that Walker alone or in combination with others still teaches the amended limitations.

Applicant's arguments with respect to Claim(s) 1,3,5-17 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.
Claim(s) 1,3,5-17 herein.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 3, a limitation of claim 3 “wherein the calibration circuit is further configured to derive the second resistance based on the measurement of the first resistance, the first voltage drop and the second voltage drop” fails to further limit or narrow down its amended parent claim’s feature “wherein the calibration circuit is further configured to derive the second resistance based on the measurement of the first resistance and a ratio of the first voltage drop and the second voltage drop” to which it depends.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (US 20110001502; hereinafter Walker).
Regarding claim 1, Walker disclose in figure(s) 1-3 An apparatus for performing a calibration, the apparatus comprising: 
a power source (current source 202; figure 2); and 
a calibration circuit (para. 26 - resistance bridge measurement circuit 200 of FIG. 2 may be used to calibrate or test a resistor), wherein the calibration circuit comprises: 
a first resistor (sensor resistor 206 with resistance RX; figure 2) with a first resistance and operable to be used in a calibration of the power source; 
a second resistor (reference resistor 204 with resistance RS) with a second resistance and operable to be used in the calibration of the power source, wherein the second resistance is smaller than the first resistance (para. 13 :-  resistors Rs 204 and Rx 206 may be any type of resistor, such as a resistor having a resistance between 0 and 500 kiloohms); 
wherein the calibration circuit is configured to allow for a measurement of the first resistance of the first resistor (para. 13-17 :- resistor Rx 206 may be unknown or is a resistor to be calibrated or tested; resistance value of resistor Rx 206 may be calculated); and 
wherein the calibration circuit is also configured to form a series connection comprising the first resistor and of the second resistor (clm. 1  - the first and second resistors being coupled in series); and 
wherein the calibration circuit is configured to allow for at least two voltage measurements (para. 15 - measurement circuit 201 may measure the voltage potential V.sub.x across the resistor R.sub.x 206; measurement circuit 203 may measure the voltage potential V.sub.s across the resistor R.sub.s 204) between at least two different pairs of circuit nodes (input nodes of 210, 211) of the series connection, wherein a same current (para. 22 - current source 202 supplies current to the circuit in a clockwise direction so that current flows from the resistor R.sub.s 204 to the resistor R.sub.x 206) is applied during the at least two voltage measurements, and wherein the calibration circuit is configured to derive the second resistance of the second resistor based on the at least two voltage measurements and a result of the measurement of the first resistance of the first resistor (abs. - voltage of each resistor is converted to a ratio. Based on the ratio and the resistance of the first resistance, the resistance of the second resistor may be calculated).
(Vx) over the first resistor (Rx) and a measurement of a second voltage drop over (Vs) the second resistor (RS), and 
wherein the calibration circuit is further configured to derive the second resistance based on the measurement of the first resistance and a ratio of the first voltage drop and the second voltage drop (abs.,para. 16-17 :-  voltage of each resistor is converted to a ratio. Based on the ratio and the resistance of the first resistance, the resistance of the second resistor may be calculated; figures 2-3).


Regarding claim 3, Walker teaches in figure(s) 1-3 the apparatus according to Claim 1, wherein the calibration circuit is further configured to derive the second resistance based on the measurement of the first resistance, the first voltage drop and the second voltage drop (abs.,para. 16-17 :-  voltage of each resistor is converted to a ratio. Based on the ratio and the resistance of the first resistance, the resistance of the second resistor may be calculated; figures 2-3).
 
Regarding claim 7, Walker disclose in figure(s) 1-3 the apparatus according to Claim 1, wherein the second resistance of the second resistor is smaller than 1 ohm (para. 13 :-  resistors Rs 204 and Rx 206 may be any type of resistor, such as a resistor having a resistance between 0 and 500 kiloohms).

Regarding claim 8, Walker disclose in figure(s) 1-3 the apparatus according to Claim 1,  wherein the calibration circuit further comprises a current source, and wherein the calibration circuit is configured to couple circuit the current source in series with the first resistor and the second resistor while the at least two voltage measurements are performed, and wherein the current source is configured to provide identical currents during the at least two voltage measurements (para. 13 - resistance bridge measurement circuit 200 includes a current source 202, and two measurement circuits 201 and 203) 

Regarding claim 9, Walker disclose in figure(s) 1-3 the apparatus according to Claim 1,  wherein the calibration circuit further comprises switches, wherein the switches are configured to couple the first resistor (RX 206; figure 2) and the second resistor (RX 204) in a first switch state (switches 208 state top connection) wherein a resistance of the a series connection is effective, and wherein the switches are further configured to couple allow for connection of the first resistor wherein  the first resistance of the first resistor is effective in a second switch state (switches 208 state bottom connection), and wherein the switches are further configured to couple allow for connection of the second resistor wherein  the second resistance of the second resistor is effective in a third switch state (switches 209 state top connection).

Regarding claim 12, Walker disclose in figure(s) 1-3 the apparatus according to Claim 1, wherein the calibration circuit is configured to couple the first resistor to the power source for calibrating a first current range of the power source, and wherein the (para. 18 -  each measurement circuit 201 and 203 may measure the voltage across each resistor R.sub.s 204 and R.sub.x 206; Para. 13 - resistors R.sub.s 204 and R.sub.x 206 may be having a resistance between 0 and 500 kiloohms).

Regarding claim 13, Walker teaches in figure(s) 1-3 the apparatus according to Claim 1, wherein the calibration circuit further comprises a reference voltage source operable to be used for calibration of a voltmeter of the power source (clm. 1 - a first voltage measurement circuit and a second voltage measurement circuit, the first voltage measurement circuit being configured to measure a first voltage across the first resistor and the second voltage measurement circuit being configured to measure a second voltage across the second resistor).

Regarding claim 14, Walker disclose in figure(s) 1-3 the apparatus according to Claim 1, wherein the calibration circuit further comprises a memory unit configured to store reference values, wherein the reference values comprise a result of the measurement of the first resistance and/or the derived second resistance of the second resistor (para. 2 :- a microprocessor coupled to the resistance bridge calculates a ratio of the two resistors; para. 3- resistor R.sub.s 104 is a standard or reference resistor and has a known resistance; microprocessor storing known reference resistane implies memory unit).

Regarding claim 15, Walker disclose in figure(s) 1-3 a tester for testing a device under test, the tester comprising: 
a controlled power source (current source 202; figure 2), and 
a calibration circuit for calibrating a power source (para. 26 - resistance bridge measurement circuit 200 of FIG. 2 may be used to calibrate or test a resistor), the calibration circuit comprising- 
a first resistor (sensor resistor 206 with resistance RX) with a first resistance operable to be used in a calibration of the power source; and 
a second resistor (reference resistor 204 with resistance RS) with a second resistance operable to be used in the calibration of the power source, wherein the second resistance is smaller than the first resistance (para. 13 :-  resistors Rs 204 and Rx 206 may be any type of resistor, such as a resistor having a resistance between 0 and 500 kiloohms); 
wherein the calibration circuit is configured to allow for a measurement of the first resistance of the first resistor (para. 13-17 :- resistor Rx 206 may be unknown or is a resistor to be calibrated or tested; resistance value of resistor Rx 206 may be calculated); and 
wherein the calibration circuit is configured to form a series connection comprising the first resistor and of the second resistor (clm. 1  - the first and second resistors being coupled in series); and 
wherein the calibration circuit is configured to allow for at least two voltage measurements (para. 15 - measurement circuit 201 may measure the voltage potential V.sub.x across the resistor R.sub.x 206; measurement circuit 203 may measure the voltage potential V.sub.s across the resistor R.sub.s 204) between at least two different pairs of circuit nodes (input nodes of 210, 211) of the series connection, wherein a same current is applied during the at least two voltage measurements, and wherein the calibration circuit is configured to derive the second resistance of the second resistor based on the basis of the at least two voltage measurements and a result of the measurement of the first resistance of the first resistor (abs. - voltage of each resistor is converted to a ratio. Based on the ratio and the resistance of the first resistance, the resistance of the second resistor may be calculated).
wherein the at least two voltage measurements comprise a measurement of a first voltage drop (Vx) over the first resistor (Rx) and a measurement of a second voltage drop over (Vs) the second resistor (RS), and 
wherein the calibration circuit is further configured to derive the second resistance based on the measurement of the first resistance and a ratio of the first voltage drop and the second voltage drop (abs.,para. 16-17 :-  voltage of each resistor is converted to a ratio. Based on the ratio and the resistance of the first resistance, the resistance of the second resistor may be calculated; figures 2-3).

Regarding claim 16, Walker disclose in figure(s) 1-3 a method for deriving a resistance of a resistor in a calibration arrangement (para. 26 - resistance bridge measurement circuit 200 of FIG. 2 may be used to calibrate or test a resistor), the method comprising: 
(para. 26 - resistance bridge measurement circuit 200 of FIG. 2 may be used to calibrate or test a resistor); 
forming a series connection of the first resistor and a second resistor (reference resistor 204 with resistance RS), wherein the second resistor comprises a second resistance; 
measuring at least two voltages between at least two different pairs of circuit nodes of the series connection (clm. 1  - the first and second resistors being coupled in series), when a same current is applied during the at least two voltage measurements (para. 15 - measurement circuit 201 may measure the voltage potential V.sub.x across the resistor R.sub.x 206; measurement circuit 203 may measure the voltage potential V.sub.s across the resistor R.sub.s 204); and 
deriving the second resistance of the second resistor the at least two measured voltages and a result of the measurement of the first resistance of the first resistor (abs. - voltage of each resistor is converted to a ratio. Based on the ratio and the resistance of the first resistance, the resistance of the second resistor may be calculated).
wherein the at least two voltage measurements comprise a measurement of a first voltage drop (Vx) over the first resistor (Rx) and a measurement of a second voltage drop over (Vs) the second resistor (RS), and 
deriving the second resistance based on the measurement of the first resistance and a ratio of the first voltage drop and the second voltage drop (abs.,para. 16-17 :-  voltage of each resistor is converted to a ratio. Based on the ratio and the resistance of the first resistance, the resistance of the second resistor may be calculated; figures 2-3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker.
Regarding claim 17, Walker teaches in figure(s) 1-3 a method of deriving a resistance of a resistor in a calibration arrangement, said method comprising: 
measuring of a first resistance of a first resistor (para. 26 - resistance bridge measurement circuit 200 of FIG. 2 may be used to calibrate or test a resistor); 
forming a series connection of the first resistor and a second resistor, wherein the second resistor comprises a second resistance (reference resistor 204 with resistance RS); 
measuring at least two voltages between at least two different pairs of circuit nodes of the series connection (clm. 1  - the first and second resistors being coupled in series), when a same current is applied during the at least two voltage measurements (para. 15 - measurement circuit 201 may measure the voltage potential V.sub.x across the resistor R.sub.x 206; measurement circuit 203 may measure the voltage potential V.sub.s across the resistor R.sub.s 204); and 
deriving the second resistance of the second resistor the at least two measured voltages and a result of the measurement of the first resistance of the first resistor (abs. - voltage of each resistor is converted to a ratio. Based on the ratio and the resistance of the first resistance, the resistance of the second resistor may be calculated).
wherein the at least two voltage measurements comprise a measurement of a first voltage drop (Vx) over the first resistor (Rx) and a measurement of a second voltage drop over (Vs) the second resistor (RS), and 
deriving the second resistance based on the measurement of the first resistance and a ratio of the first voltage drop and the second voltage drop (abs.,para. 16-17 :-  voltage of each resistor is converted to a ratio. Based on the ratio and the resistance of the first resistance, the resistance of the second resistor may be calculated; figures 2-3).
RASNAKE teaches everything except explicitly reciting a non-transitory digital storage medium having a computer program stored thereon that when executed performs.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a non-transitory digital storage medium having a computer program stored thereon that when executed performs as it is a matter of common knowledge to have a computer or microprocessor implemented method of deriving a resistance of a resistor in a calibration arrangement  as a computer program of claim 17 merely constitutes an obvious and well-known way to implement the method of claim 16 on a computer (as evidenced by clm. 2 of Walker - a microprocessor being operable to calculate a ratio from the first and second voltages).

Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over WALKER in view of Tsumura et al. (US 9806605).
Regarding claim 5, Walker teaches in figure(s) 1-3 the apparatus according to Claim 1, 
WALKER does not teach explicitly wherein the first resistance of the first resistor is at least 5 to 10 times larger than the second resistance of the second resistor, or wherein the first resistance of the first resistor is at least 10 times larger than the second resistance of the second resistor.
However, Tsumura teaches in figure(s) 1-11 wherein the first resistance of the first resistor is at least 5 to 10 times larger than the second resistance of the second resistor, or wherein the first resistance of the first resistor is at least 10 times larger than the second resistance of the second resistor (abs. -  the voltage divider circuit, each of resistors having a large resistance value, that is, resistors (1/4R, 1/2R, 1R, 9R, 10R) having high required accuracy of ratio includes first unit resistors (5A) that have a first resistance value and are connected in series or connected in parallel to each other, and each of resistors having a small resistance value, that is, resistors (1/16R, 1/8R); figure 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WALKER by having wherein the first resistance of the first resistor is at least 5 to 10 times larger than Tsumura in order to provide "voltage divider circuit having a small area and good accuracy of a division ratio" (abstract).

Claim(s) 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WALKER in view of Sinha et al. (US 20150023386).
Regarding claim 6, Walker teaches in figure(s) 1-3 the apparatus according to Claim 1, 
WALKER does not teach explicitly wherein the calibration circuit is further configured to allow for a 4-wire precision measurement of the first resistance of the first resistor.
However, Sinha teaches in figure(s) 1-7 wherein the calibration circuit (calibration circuit 18; figure 1) is further configured to allow for a 4-wire precision measurement (4-wire precise measurement V1..V4; figure 2) of the first resistance of the first resistor (resistor stack 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WALKER by having wherein the calibration circuit is further configured to allow for a 4-wire precision measurement of the first resistance of the first resistor as taught by Sinha in order to provide precise adjustment as evidenced by "a system including a temperature sensor that includes a first resistance configured to indicate a temperature of the temperature sensor and a second resistance, in series with the first resistor, wherein the second resistance is adjustable to calibrate the first resistance, and a calibration circuit, coupled to the temperature sensor and configured to automatically calibrate the first resistance" (abstract).

Regarding claim 11, Walker teaches in figure(s) 1-3 the apparatus according to Claim 1, 
WALKER does not teach explicitly wherein the calibration circuit is configured to provide a for 4-wire connection of the first resistor and the second resistor with the power source.
However, Sinha teaches in figure(s) 1-7 wherein the calibration circuit (calibration circuit 18; figure 1) is configured to provide a for 4-wire connection (4-wire precise measurement V1..V4; figure 2) of the first resistor and the second resistor (resistor stack 32) with the power source.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WALKER by having wherein the calibration circuit is configured to provide a for 4-wire connection of the first resistor and the second resistor with the power source as taught by Sinha in order to provide precise adjustment as evidenced by "a system including a temperature sensor that includes a first resistance configured to indicate a temperature of the temperature sensor and a second resistance, in series with the first resistor, wherein the second resistance is adjustable to calibrate the first resistance, and a calibration circuit, coupled to the temperature sensor and configured to automatically calibrate the first resistance" (abstract).

Allowable Subject Matter

Claim(s) 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior arts of record do not fairly teach or suggest “wherein a first switch of the switches is coupled between a first terminal of the first resistor and a first supply line, wherein a second switch of the switches is coupled between the first terminal of the first resistor and a first sense line, wherein a third switch of the switches is coupled between a first terminal of the second resistor and the first supply line, wherein a fourth switch of the switches is coupled between the first terminal of the second resistor and the first sense line, wherein a fifth switch of the switches is coupled between a second terminal of the first resistor and a second supply line, wherein a sixth switch of the switches is coupled between the second terminal of the first resistor and a second sense line, wherein a seventh switch of the switches is coupled between a second terminal of the second resistor and the second sense line, wherein in the first switch state the first switch, the second switch and the seventh switch are closed, wherein in the second switch state the first switch, the second switch, the fifth switch and the sixth switch are closed, and wherein in the third switch state the third switch, the fourth switch and the seventh switch are closed” including all of the limitations of the base claim and any intervening claims.
                                                                                                                                                                                                     Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868